Case 2:21-cv-12148-VAR-EAS ECF No. 1-1, PageID.10 Filed 09/15/21 Page 1 of 5




         Exhibit A - Complaint
            Case 2:21-cv-12148-VAR-EAS ECF No. 1-1, PageID.11 Filed 09/15/21 Page 2 of 5




                                                         STATE OF MICHIGAN
                                           IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

                            STEPHEN LAKNER,

                                    Plaiting                                        Case No:2021-               -NO
                                                                                    Hon.
                            v

                            HOME DEPOT U.S.A., INC.,

                                    Defendants.



                            Elias Mtniwad(P41632)
                            Law Offices ofElias Muawad,P.C.
                            Attorney for Plaintiff
                            40700 Woodward Ave., Suite 305
                            Bloomfield Hffis, Michigan 48304
                            (248)594-4700/(248)594-4701 Fax
                            elias(crnuawadpc.com



                                                                 COMPLAINT
(16                                                    There is no other pending Civil Action arising
(.9                                                   out ofthe transaction or occurrence alleged in
                                                                 the following Complaint.
-C
 CU                                                                 /s/ Elias Muawad
0Law Offices of                                                  Elms Muawad(P41632)
     Muawad,P.C.
Ci 0700 Woodward Avenue            NOW COMES the above named Plaintiff, STEPHEN LAKNER, by and through
il
 --    Suite 305
11-                         his attorney, ELIAS MUAWAD,and fir his Complaint against the above named
0loomfield Hills, MI48304
>-'b: (248)594 -4700
   tax:(248)594- 4701       Defendant, states as follows:
Z       E-Mail.
       lies ®Muavadpc com   1.      That at all times relevant herein, Plaintiffis a resident ofthe City ofWestland,
CI
LL.1
T.                                  County ofWayne, State ofMichigan.


r4.
CNI
Ce)
o)
O
                                                                             Page -1-
Fi 0-2021                                                     20190405,t36                                             6020210830011504
            Case 2:21-cv-12148-VAR-EAS ECF No. 1-1, PageID.12 Filed 09/15/21 Page 3 of 5




                              That at all times relevant herein, Defendant is a Foreign Profit Corporation,

                              authorized to doing business in the County ofWayne, State ofMichigan.

                              That the amount in controversy exceeds 525,000.00.

                              That on or about, April 19,2019,Plaintiffwas a patron at the Defendant's premises

                              when he was picking up a bath tub when he asked employees ofthe Defendant to

                              help him with the tub, they slid the tub forward causing a 2x4 to fall down hitting

                              Plaintiffin the head.

                                                           PREMISES LIABILITY

                              Plaintiffre-alleges paragraphs one through four above as though fully re-stated

                              herein.

                              That on or about April 6, 2019, Defendant's), was the owner ofthe premises where

                              the incident °centred located at 39825 Ford Rd., Canton, M1 48187.

                              That Defendant owed a duty ofcare to the Plaintiffand was negligent in the

                              following manner but not limited to:

                              A.        Violation ofMCLA §554.139;


                              B.        Maintaiting property in a hazardous and dangerous condition;
   Law Offices of
  Elias Muawad,P.C.
 40700 H'oodward AVelfue
                              C.        Assuring its guest;visitortresident, Plaice STEPHEN LAKNER„ in
       Suite 305
                                        particular, onto its property when it knew or should have known that the
 Bloomfield Hills. M148304              premises was not safe and that serious injuries could result therefrom;
 Ph: (248)599 - 4700
  Fax (248)594 - 4701
                              D.        FaRing to warn the Plaintiffand others on the premises ofthe dangerous
       E-Mail:
 Elias(lutiwadpc.com
                                        condition ofthe premises;


                              E.        Failing to post a sign ofthis dangerous condition or take other precautions to
                                        remedy the dangerous conditions there existing on the premises;




                                                                       Page -2-
8-30-2021                                                20190406/36                                                6020210830011504
            Case 2:21-cv-12148-VAR-EAS ECF No. 1-1, PageID.13 Filed 09/15/21 Page 4 of 5




                             9.      That as a direct and pmximate result of Defendant's negligence, Plaintiffsuffered

                                     painful and disabling injuries including but not limited to: Plaintiff's head,

                                     headaches, memory loss.

                             10.    That as a result ofthese injuries, Plahnifflas stared great pain bath physical,

                                    ernotional and humiliation, including limitations to his ability to work,engage in

                                    many ofthe household, social functions and activities she had been able to engage

                                    in prior to his injuries.

                             I 1.   That Plaintiff has required medical care and hospitakzation in the past and may

                                    incur additional medical expenses in the finure.

                             12.    That some or all ofthe Plaintiffs injuries may have aggravated and/or activated

                                    latent pre-existing conditions known or unknown at the tire ofhis hit

                             13.    That the Plaintitfbas lost wages in the past and may incur lost wages in the future.

                                    WHEREFORE,the Plaintiff, STEPHEN LAKNER,demands a judgment against

                             the Defendant in whatever amount she is build to be entitled that is in excess ofTwenty

                             five Thousand ($25,000.00)Bonus,together with costs, interest, attorney *es and any

                             other remedy the Court deemsjust and proper.


   Law Offices of                                                       NEGLIGENCE
  Elias MI uawad,P.C.
 90700 Woodward Avenue       14.    Plaintiffre-alleges paragraphs one dimwit thirteen above as though fully rue-stated
       Suite 305
 Bloomfield Hills, M148304
                                    herein.
 Ph: (248)594 - 4700
  Fax (248)594 - 4701
       E-Mail•               15.    Defendant owed Plaintiffthe duty ofdue and reasonable care.
 Elas©Muaviadpc.com
                             16.    The Defendant breached its duties and was negligent by filling to maintain and

                                    secure the bath tub.




                                                                              Page -3-
8-30-2021                                                       20190405736                                                6020210830011504
            Case 2:21-cv-12148-VAR-EAS ECF No. 1-1, PageID.14 Filed 09/15/21 Page 5 of 5




                              17.    That as a direct and proximate result ofDefendatt negligence, Plaintiffsuffered

                                     painful and disabling injuries including but not tinted to:Plaintiff's head,

                                     headaches, memory loss.

                             18.     That as a result ofthese injuries, Plaintiffhas stared great pain both physical,

                                     emotional and humiliation, including litibiti00.5 to his ability to work,engage in

                                     many ofthe household,social functions and activities he had been able to engage in

                                     prior to his injuries.

                             19.     That Plaintiffhas required medical care and hospitalization in the past and may

                                     incur additional medical expenses in the future.

                             20,    That some or all ofthe Plaintiffs injurks may have aggravated and/or activated

                                    latent pre-existing conditions known or unknown at the time (Allis fall

                             20.    That the Plaintiff has lost wages in the past and may incur lost wages in the future.

                                     WHEREFORE,the Plaintg STEPHEN LAKNER,demands a judgment against

                             the Defendant in whatever amount she is found to be entitled that is in excess ofTwenty

                             five Thousand ($25,000.00)Dollars, together with costs, interest, attorney fees and any

                             other remedy the Court deemsjust and proper.


   Law Offices of                                                              Respectfully submitted;
  Elias Muawad,P.C.
 40700 Woodward Avenue                                                         /s/ Elias Muawad
       Suite 305
 Bloomfield Hills. M148304                                                     Elias Muawad(P41632)
                                                                               Attorney for Plaintiff
  Ph: (248)594 - 4700
  Fax:(248)594 -4701                                                           40700 Woodward Ave., Suite 305
       E-Mail:
 Elas
                                                                               Bloomfield Hills, Michigan 48304
                                                                              (248)594-4700
                             Dated: July 30, 2021.




                                                                          Page -4-
8-30-2021                                                      20190405736                                                  6020210830011504
